Citation Nr: 0001070
Decision Date: 01/13/00	Archive Date: 03/02/00

DOCKET NO. 97-10 167               DATE JAN 13, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for a bilateral hip
disability as secondary to service-connected knee disabilities.

2. Entitlement to an increased evaluation for a right knee
disability, currently evaluated as 10 percent disabling.

3. Entitlement to an increased evaluation for a left knee
disability, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

R. M. Panarella, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from April, June, and July 1996 rating decisions of the
Department of Veterans Affairs (VA) Regional Office in
Indianapolis, Indiana (RO). A hearing as to the issues in question
was requested by the veteran in March 1997, but prior to its
occurrence, the veteran canceled his hearing request. Yet another
hearing request was offered by the veteran in a VA Form 9 filed in
March 1999, and according to a VA Form II 9, Report of Contact,
dated March 23, 1999, the veteran appeared for the hearing, but
canceled his request upon learning that his orthopedic specialist,
had not submitted a report concerning his bilateral knee disorder.
No further request for a hearing is submitted in the context of the
instant appeal.

FINDINGS OF FACT

1. By an unappealed decision dated April 1991, the RO initially
denied the veteran's claim of entitlement to service connection for
a bilateral hip disability as secondary to his service-connected
disabilities. Such claim was denied again by RO action in January
1992 and by rating action in July 1995, service connection for a
left hip disorder, secondary to service-connected knee
disabilities. was denied; neither of such denials was followed by
entry of a timely filed notice of disagreement as to the denials
effected.

- 2 -

2. The evidence associated with the claims file subsequent to entry
of the January 1992 and January 1995 decisions, denying secondary
service connection for a bilateral and left hip disorder,
respectively, does not bear directly and substantially upon the
specific matter under consideration and need not be considered to
decide fairly the merits of the claim.

3. The veteran's residuals of a right knee injury are manifested by
pain and minimal impairment of function, without a showing of more
than slight knee impairment as to recurrent subluxation or lateral
instability.

4. The veteran's residuals of a left knee injury are productive of
pain and minimal impairment of function, without a showing of more
than slight knee impairment due to recurrent subluxation or lateral
instability.

5. The veteran's service-connected right and left knee disorders
are also manifested by degenerative arthritis with limited
movement.

CONCLUSIONS OF LAW

1. The RO's April 1991 and January 1992 decisions, denying
entitlement to service connection for a bilateral hip disability,
secondary to service-connected disabilities, are final; the RO's
denial in July 1995 of service connection for a left hip disorder
due to service-connected knee disabilities is final. 38 U.S.C.A.
71105 (West 1991); 38 C.F.R. 3.104, 20.302 (1999).

2. The evidence received since entry of the January 1992 and July
'I 995 denials is not new and material, and the requirements to
reopen the veteran's claim of entitlement to secondary service
connection for a hip disability have not been met. 38 U.S.C.A. 5108
(West 1991); 38 C.F.R. 3.156 (1999).

- 3 -

3. The criteria for an evaluation in excess of 10 percent for
residuals of a right knee injury have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.1-4.14, 4.40-4.46, 4.71a,
Diagnostic Code 5257 (1999).

4. The criteria for an evaluation in excess of 10 percent for
residuals of a left knee disability have not been met. 38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. 4.1-4.14, 4.40-4.46, 4.71a,
Diagnostic Code 5257 (1999).

5. The criteria for the assignment of separate 10 percent ratings
for degenerative arthritis of the right and left knees have been
met. 1155, 5107 (West 1991); 38 C.F.R. 4.1-4.14, 4.40-4.46, 4.71a,
Diagnostic Code 5003 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral Hip Disorder

The Board observes that the RO has identified the issue on appeal
as that of entitlement to service connection for a bilateral hip
disability as secondary to service-connected knee disabilities.
Such is based on the RO's determination, as reflected in the
supplemental statement of the case in February 1999, that although
new and material evidence had been presented to reopen a previously
denied claim, such reopened claim was not well-grounded.

A determination as to the newness and materiality of the evidence
presented, following entry of a final disallowance, is a mandatory
jurisdictional requirement of the Board regardless of the actions
of the RO. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir.
1996). Such a determination is required in the first instance
because the outcome determines the Board's jurisdiction to reach
the underlying claim and to adjudicate the claim de novo. Id.

In this instance, the issue of the veteran's entitlement to service
correction for a bilateral hip disorder, secondary to service-
connected disabilities, was initially

- 4 -

considered and denied by the RO in an April 1991 rating decision.
The basis of that denial was that there was no evidence of a hip
disability secondary to a service- connected disability. The
veteran was notified of the denial and the reasons therefor and
provided with a statement of his appellate rights that same month.
Although he appealed some of the issues considered in that rating
decision, he did not appeal the denial of secondary service
connection for a bilateral hip disability.

The RO nevertheless mistakenly considered that issue on appeal by
virtue of its issuance of a statement of the case as to that and
other matters in July 1991. Based on the submission of a memorandum
from the veteran's service representative in November 1991, as
accompanied by certain other medical evidence, the RO by rating
action in January 1992 again denied entitlement to service
connection for a hip disorder in the absence of new and material
evidence to reopen. A notice of disagreement as to the RO's denial
of service connection for a hip disorder was not thereafter timely
submitted. In addition, the Board recognizes that the RO issued a
rating decision in July 1995, denying denied service connection for
a left hip disability, secondary to service-connected knee
disorders.

The law provides that a notice of disagreement (NOD) must be filed
within one year from the date of mailing of notice of the RO's
determination in order to initiate an appeal of the decision. 38
U.S.C.A. 7105(a), (b)(1) (West 1991). If no NOD is filed within the
prescribed period, the determination becomes final. 38 U.S.C.A.
7105(c) (West 1991). The RO denials as to secondary service
connection for a bilateral hip disorder in April 1991, January
1992, and July 1995 are thus final. Id.; 38 C.F.R. 20.302.

Once an RO decision becomes final under 38 U.S.C.A. 7105(a), absent
the submission of new and material evidence, the claim may not
thereafter be reopened or readjudicated by the VA. 38 U.S.C.A. 5108
(West 1991); 38 (C.F.R. 3.156(a) (1999); Suttmann v. Brown, 5 Vet.
App. 127, 135 (1993). The Board must therefore consider whether new
and material evidence has been submitted to reopen the previously
and finally denied claim, the most recent of which was in January
1992 as to the right hip and July 1995 as to the left hip.

- 5 -

Once the Board finds that no new and material evidence has been
offered, that is where the analysis must end, and what the RO may
have determined in this regard is irrelevant. Barnett, 83 F.3d at
1383. Further analysis, beyond the evaluation of whether the
evidence submitted in the effort to reopen is new and material, is
neither required nor permitted. Id. at 1384. In proceeding with an
analysis of whether new and material evidence has been submitted,
the Board finds that the veteran does not argue that he would be
prejudiced by such an inquiry and no prejudice to the veteran is
otherwise shown by the record. See Bernard v. Brown, 4 Vet. App. 3
84, 392-94 (1993).

New and material evidence means evidence previously not submitted
to agency decision-makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself and in conjunction
with evidence previously assembled is so significant that it must
be considered to decide fairly the merits of the claim. 38 C.F.R.
3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). This
standard represents a liberalization of the definition of material
evidence and permits a finding of materiality even where the
evidence would not establish a well-grounded claim. See Elkins v.
West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203
(1999).

The relevant evidence that was of record at the time of the January
1992 and July 1995 denials included the veteran's service medical
records, as well as various examination and treatment records
compiled during postservice years by VA and non-VA health care
providers, and a statement in October 1991 from a service
department physician. Also submitted were statements of the veteran
as to the existence of a causal relationship between the hip and
knee disabilities, but without evidence that the veteran himself
was in possession of any medical background or training, such as
would render his opinions competent medical evidence. None of that
evidence contained findings or opinions by any medical professional
specifically linking the veteran's claimed bilateral hip disorder
to one or both of his service-connected knee disorders.

6 -

The additional pertinent evidence that has been associated with the
veteran's claims file since entry of the January 1992 denial
consists of December 1986 private hospital records, 1989 to 1991 VA
outpatient records, a July 1994 VA examination, 1995 to 1996 VA
outpatient records, a May 1996 VA examination, and an April 1997 VA
examination. Since entry of the July 1995 denial, additional
submissions consist of VA examinations and treatment reports
compiled from 1995 to 1997. Also submitted after each of the
foregoing denials were various statements of the veteran attesting
to proximate causation between his hip and knee disabilities, but
without any indication of the veteran's medical expertise or
knowledge.

As to the evidence received after both the January 1992 and July
1995 denials, no medical data are presented as to the existence of
a causal relationship between the veteran's bilateral hip disorder
and his service-connected knee disabilities or an aggravation of
any nonservice-connected hip disorder by the service-connected knee
disabilities. A VA examiner in April 1997 found no basis for such
a relationship and the remainder of the medical evidence presented
does not in any way affirm or support the veteran's unsubstantiated
assertion as to an existing etiological relationship. To that
extent, such evidence does not bear directly or substantially upon
the matter under consideration and is not so significant that it
must be considered by itself or in conjunction with the other
evidence on file in order to decide fairly the merits of the claim.
As the Board has determined that new and material evidence has not
been submitted, further consideration of the veteran's claim to
reopen under Hodge, Elkins and Winters, supra, is not in order.

II. Claims for Increase for Residuals of Knee Injuries

A veteran who submits a claim for benefits under the laws
administered by VA shall have the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded. See 38 U.S.C.A. 5107(a) (West
1991). An allegation that a service-connected disability has become
more severe is sufficient to establish a well-grounded claim for an
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381
(1994); Proscelle v. Derwinski, 2 Vet. App.

- 7 -

629, 632 (1992). Accordingly, the Board finds that the veteran's
claims for increased evaluations are well grounded.

Once a veteran has presented a well grounded claim, the VA has a
duty to assist him in developing facts that are pertinent to the
claim. See 38 U.S.C.A. 5107(a) (West 1991). The Board finds that
all relevant facts have been properly developed, and that all
evidence necessary for an equitable resolution of the issues on
appeal has been obtained. Therefore, no further assistance to the
veteran with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to which
the veteran's service-connected disability adversely affects his
ability to function under the ordinary conditions of daily life,
including employment, by comparing his symptomatology with the
criteria set forth in the Schedule for Rating Disabilities (rating
schedule). 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1, 4.2, 4. 10
(1999). Where entitlement to compensation has already been
established and an increase in the disability rating is at issue,
it is the present level of disability that is of primary concern.
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in the parts of the system,
to perform the normal working movements of the body with normal
excursion, strength, speed, coordination, and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements. The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology, or it may be due to
pain, supported by adequate pathology and evidenced by visible
behavior of the claimant undertaking the motion. Weakness is as
important as limitation of motion, and a part that becomes painful
on use must be regarded as seriously disabled. 38 C.F.R. 4.40
(1999). Pain on movement, swelling, deformity or atrophy of disuse
as well as instability of station, disturbance of locomotion,,
interference with sitting, standing and weight- bearing are
relevant considerations for determination of joint disabilities. 38
C.F.R.

- 8 -

 4.45 (1999). Painful, unstable, or malaligned joints, due to
healed injury, are entitled to at least the minimum compensable
rating for the joint. 38 C.F.R. 4.59 (1999).

The record shows that the RO initially granted service connection
for the veteran's left knee disability in April 1987 and assigned
a 10 percent disability evaluation effective from February 1987.
This evaluation was confirmed and continued by subsequent rating
decisions and by a February 1996 Board decision. The RO initially
granted service connection for the veteran's right knee disability
in July 1987 and assigned a noncompensable disability evaluation
effective from February 1987. A February 1996 Board decision
increased the evaluation to 10 percent and an April 1996 rating
decision assigned the 10 percent evaluation effective from April
1990. This evaluation was confirmed and continued by subsequent
rating decisions.

During a VA examination in May 1996, the veteran complained of
bilateral knee instability and of pain with weight-bearing or
standing. Physical examination of the right knee showed well-healed
scope incisional scars. Range of motion was measured from 3 degrees
hyperextension to 135 degrees flexion. There was a marked amount of
patellofemoral crepitus but no instability at full extension or 30
degrees flexion. McMurray's and Lachman's signs were negative.
Range of motion for the left knee was also measured from 3 degrees
hyperextension to 135 degrees flexion. Again, there was no
instability, and McMurray's and Lachman's signs were negative. The
examiner's impression was patellofemoral syndrome. The examiner
commented that the veteran complained of instability and that it
may be related to meniscal debridement, but at the time, he had no
medial collateral ligament, anterior cruciate ligament, posterior
cruciate ligament, or lateral instability.

During a VA examination in April 1997, the veteran complained of
progressive bilateral knee pain. He reported having been in receipt
of intra-articular injections and various medications. The pain was
reported by him to be worse after use of the knees all day.
Physical examination of the knees noted a range of motion from 0 to

- 9 -

130 degrees, with no painful arc, a stable Lachman's test
anteriorly and posteriorly, good varus valgus stability, no pain
over the patella, no negative grind, no crepitus, no tenderness
over the scars or medial joint line, and a negative McMurray's
sign. Also shown was the presence of some tenderness over the
lateral joint line. X-rays were noted to identify no significant
degenerative changes.

VA outpatient records from December 1995 through April 1996 show
that the veteran complained of bilateral knee pain and that he was
treated with injections and pain medication. No significant
abnormalities as to the veteran's strength, gait, and range of
motion of the knees were reported.

The veteran's left and right knee disabilities have been assigned
separate 10 percent schedular evaluations pursuant to 38 C.F.R.
4.71a, Diagnostic Code 5257 (1999). Under this Diagnostic Code,
slight impairment of the knee manifested by recurrent subluxation
or lateral instability of the knee is rated at 10 percent and
moderate knee impairment is rated at 20 percent. Moreover, if the
veteran is rated under Diagnostic Code 5257 and there is x-ray
evidence of arthritis and limitation of motion or painful motion,
a separate rating is available under Diagnostic Code 5003.
VAOPGCPREC 9-98.

In addition, VA is required to consider whether an increased
evaluation could be assigned on the basis of functional loss due to
pain or weakness to the extent that any such symptoms are supported
by adequate pathology, DeLuca v. Brown, 8 Vet. App. 202, 206
(1995), although such an analysis is generally not for application
under rating criteria, such as Diagnostic Code 5257, which entail
manifestations other than limitation of motion. See Johnson v.
Brown, 9 Vet. App. 7, 11 (1990). Otherwise, a separate rating need
not be made for pain but the impact of pain must be considered in
making a rating decision. See VAOPGCPREC 9-98; Spurgeon v. Brown,
10 Vet. App. 194, 196 (1997).

The evidence presented does not support an evaluation in excess of
10 percent for either knee disability on the basis of Diagnostic
Code 5257. The degree to which either knee is affected adversely by
recurrent subluxation or lateral instability is not

- 10-

shown to be more than slight based on the medical data on file and
while a slight diminution in range of motion is shown, along with
crepitus and subjective complaints of pain, alternative rating
criteria do not afford a basis for the assignment of more than 10
percent ratings for each of the disorders in question, based on
ankylosis, limitation of motion, removal of cartilage, or
impairment of the tibia or fibula. See 38 C.F.R. 4.71a, Diagnostic
Codes 5256, 5258, 5259, 5260, 5261, 5262, 5263 (1999).

Although the most recent examination findings include a statement
that no significant degenerative changes of either knee are in
existence, prior radiological reports as to each knee over a
significant period of time are noted to have demonstrated
degenerative changes of the knees, albeit of a minimal or slight
degree. As a full range of motion of either knee is not shown and
knee movements are accompanied by subjective complaints of pain, it
is concluded that separate 10 percent ratings are assignable for
arthritic involvement of each knee under VAOPGCPREC 9-98. See 38
C.F.R. 4.71, Plate II (1999).

No higher evaluation is shown to be warranted due to functional
loss caused by pain, weakness, swelling, deformity, atrophy,
instability, disturbance of locomotion, or interference with
sitting, standing and weight-bearing. See 38 C.F.R. 4.40 and 4.45
(1999). The Board finds that the record contains no evidence which
would support a finding of functional loss due to the
aforementioned factors. The Board emphasizes that claims of
functional loss due to pain or weakness must be supported by
adequate pathology. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
Therefore, the Board can find no basis under which to grant the
veteran increased evaluations and the appeal must be denied.

The potential application of various provisions of Title 38 of the
Code of Federal Regulations (1999) have been considered whether or
not they were raised by the veteran as required by the holding of
the United States Court of Appeals for Veterans Claims in Schafrath
v. Derwinski, 1 Vet. App. 5 89, 593 (199 1), including the
provisions of 38 C.F.R. 3.321(b)(1) (1999). The Board, as did the
RO, finds that the evidence of record does not present such "an
exceptional or unusual

- 11 -

disability picture as to render impractical the application of the
regular rating schedule standards." 38 C.F.R. 3.321(b)(1) (1999).
In this regard, the Board finds that there has been no showing by
the veteran that his knee disabilities have resulted in a marked
interference with employment or necessitated frequent periods of
hospitalization. In the absence of such factors, the Board finds
that criteria for submission for assignment of an extraschedular
rating pursuant to 38 C.F.R. 3.321(b)(1) (1999) are not met. See
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.
App. 218, 227 (1995).

ORDER

New and material evidence not having been submitted, the claim of
entitlement to service connection for a bilateral hip disability as
secondary to service-connected knee disabilities, is denied.

An evaluation in excess of 10 percent for residuals of a left knee
injury is denied.

An evaluation in excess of 10 percent for residuals of a right knee
injury is denied.

Separate 10 percent ratings are for assignment for degenerative
arthritis of each knee with limited motion, subject to those
provisions governing the payment of monetary benefits.

BRIAN J. MILMOE 
Acting Member, Board of Veterans' Appeals

- 12 -



